368 Pa. 166 (1951)
Brown, Appellant,
v.
Carnegie-Illinois Steel Corp.
Supreme Court of Pennsylvania.
Argued May 25, 1951.
June 27, 1951.
Before DREW, C.J., STERN, STEARNE, JONES, BELL, LADNER and CHIDSEY, JJ.
*167 Samuel J. Goldstein, for appellant.
P.K. Motheral and Thomas Lewis Jones, with them Reed, Smith, Shaw & McClay, for appellees.
OPINION PER CURIAM, June 27, 1951:
There is nothing that we can add to the able and comprehensive opinion of HIRT, J. of the learned Superior Court.
Judgment affirmed.